Motion under subdivision 2 of section 344 of the Code of Criminal Procedure to remove the above-entitled action from the County Court in Herkimer County to a term of the Supreme Court in another county, granted, and trial removed from Herkimer County Court to the Supreme Court of Onondaga County. We are satisfied from the moving papers that a fair and impartial trial cannot be had in the county where the indictment is pending. Order entered designating Hon. Frank Del Vecchio to preside at a term of court fixed by the Justices of this court to commence on the 8th of April, 1957.